DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 03/23/2021 is acknowledged.  The traversal is on the ground(s) that the restriction in incomplete and the restriction fails to set forth the reasons why there would be serious burden.  This is not found persuasive because:
First, Applicant argues that the restriction fails to set forth the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s). The restriction of 02/26/2021 reads “The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record”. The above statement is not a “mere statement of conclusion” as alleged by Applicant. One having ordinary skill in the art would recognize the mutually exclusive characteristics between the identified species. For example, Species I discloses two externally toothed planetary gears which mesh with a single internal gear. Species II however, uses a single external gear, which does not have planetary motion, which meshes with two separate internal gears. If Applicant still takes the position that the identified species do not have mutually exclusive characteristics, Applicant is invited to state on the record that the species are obvious variants. 
Second, Applicant argues that there is no serious burden. Examination burden is not limited only to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc. The burden of which multiplies as a function of the number of patentably distinct species under examination. In this instance, the mutually exclusive features, as noted above, require time and resources far in excess of that available for the processing of a single 
Last, Applicant takes the position that “the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification” is not a proper explanation of restriction burden, the Examiner respectfully disagrees. However, in the interest of compact prosecution and clarity, the above identified species are properly classified as follows:
Species I - F16H1/32
Species II - F16H49/001

The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	This Office Action is in response to the application filed on 06/06/2019. Claims 1-7 are presently pending and are presented for examination.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/23/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/06/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first member and a second member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities:
The specification appears to have multiple sentences in which spaces are omitted. See paragraph [0021] lines 3 and 8 and paragraph [0022] line 1. Note that this list is not exhaustive and the Examiner requests Applicants help in identifying any additional instances.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 2 recites the limitation “the internal gear comprises a first internal gear and a second internal gear”. It is unclear how a single element, the internal gear, can in fact be two independent internal gears. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 104074930 A) in view of Matsui (US 20160047418 A1), Wikipedia and Kuroda (US 20150184584 A1).
Regarding claim 1, He discloses a reduction gear (see Fig. 1) comprising: an external gear (6); an internal gear (teeth of 10) which meshes with the external gear (see Fig. 1); a first member (12) which synchronizes with a rotation of the external gear (via 7, 9); a second member (10) which synchronizes with a rotation of the internal gear (see Fig. 1); and a main bearing (15) which is disposed between the first member and the second member (see Fig. 1), wherein one of the first member and the second member is connected to a driven member (19) and the other is fixed to an external member (18). He fails to disclose a material of the first member and the second member. However, Matsui teaches a material (see paragraph [0032], metal…FCD 450) of the first member (see Fig. 1, 10) and the second member (4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify He with a first member and second member made of FCD 450, as taught by Matsui, since it is well known for providing heat resistance while also being resistant to corrosion, i.e., rust. He fails to disclose a material of the main bearing. However, Wikipedia teaches a material (see Industrial Era, stainless steel) of the main bearing (see Title). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify He with a main bearing made of stainless steel, as taught by Wikipedia, since it is well known for providing heat resistance while also being resistant to corrosion, i.e., rust. He fails to disclose a material of the external and the internal gear. However, Kuroda teaches a material (see paragraph [0047], fluorine resin) of the external (see Fig. 6, 49) and the internal gear (55). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify He with an internal gear and an external gear made of fluorine resin, as taught by Kuroda, since fluorine resin in well known for heat resistance, chemical resistance, electric insulation, reparability, sliding properties, water resistance, weather resistance and purity; additionally, resin elements are known to be lighter and cheaper than metal elements and therefore would reduce weight and production cost. As a result of the combination, the following limitations would necessarily result: the first member, the second member, and the main bearing are formed of a material (Matsui, Wikipedia; stainless steel) having a larger Young's modulus (200000 MPa) and larger specific gravity (8 g/cm3) than those of a material (Kuroda; fluorine resin) constituting the external gear and the internal gear (using Teflon, Young’s modulus: 0.012 MPa, specific gravity: 2.14 g/cm3).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the material (Matsui, Wikipedia; stainless steel) constituting the first member (He, 12), the second member (He, 10), and the main bearing He, 15) has ten times or more the Young's modulus and three times or more the specific gravity compared to those of the material constituting the external gear (He, 6) and the internal gear (He, teeth of 10; the Young’s modulus of stainless steel is 16,666,666.67 times greater than that of fluorine resin and the specific gravity is 3.74 times greater).
the first member (He, 12), the second member (He, 10), and the main bearing (He, 15) are formed of an iron- based material (Matsui, stainless steel), and the external gear (He, 6) and the internal gear (He, teeth of 10) are formed of a resin (Kuroda, fluorine resin).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 104074930 A) in view of Matsui (US 20160047418 A1), Wikipedia, Kuroda (US 20150184584 A1) and Roder (US 5564995 A).
Regarding claim 4, He discloses a third member (flange of 18) which is integrated inside the first member (12) and in which an input shaft bearing (16) supporting an input shaft (1) is disposed. He fails to disclose the third member is formed of a material having smaller specific gravity than that of the material constituting the first member. However, Roder teaches the third member (see Fig. 1, 12) is formed of a material (see column 3 line 65, wherein the driven shaft (12) is made of steel). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify He with a third member made of steel, as taught by Roder, since steel has a high tensile strength and a low cost, therefore reducing the cost of manufacturing. As a result of the combination, the following limitations would necessarily result: the material of the third member (Roder, steel) having smaller specific gravity (7.75 g/cm3) than that of the material constituting the first member (Matsui, stainless steel, 8 g/cm3).
The combination of claim 5 elsewhere above would necessarily result in the following limitations: the third member (He, flange of 18) is formed of a material (Roder, steel) having larger specific gravity (7.75 g/cm3) and a higher thermal conductivity (30.5-38.9 W/mK) than those of the material constituting the external gear (He, 6; Kuroda, fluorine resin; 0.25 W/mK).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658